PER CURIAM
The appeal is without merit. The issue presented by the appellant concerns the validity of the Executive Department’s clemency process. The contentions made by the appellant were rejected by this Court in Sullivan v. Askew, 348 So.2d 312 (Fla.1977). See also Spinkellink v. Wainwright, 578 F.2d 582 (5th Cir. 1978), cert. denied, - U.S. -, 99 S.Ct. 1548, 59 L.Ed.2d 796 (1979).
The motion for stay of execution is hereby denied, and the order of the trial court is affirmed.
ADKINS, BOYD, OVERTON and ALDERMAN, JJ., concur.
ENGLAND, C. J., and SUNDBERG and HATCHETT, JJ., dissent with an opinion.